Public Laws, passed May 4, 1900, gave to the Rhode Island Suburban Railway Company authority to "acquire by condemnation from time to time, such lands and such interests and estates in lands, in any town, city, or district in the counties of Providence, Bristol, Kent, and Washington, as said corporation may from time to time take, in manner hereinafter provided, for its corporate purposes, or for the corporate purpose of any railway corporation whose property, rights, privileges, or franchises have been or may hereafter be acquired by said company under the authority of its charter or any amendment thereof."
Under this statute land has been condemned by the Rhode Island Suburban Railway Company, the owner of which at the trial requested the presiding justice to rule that the statute is unconstitutional. A ruling was made that the statute is not unconstitutional, and the question is now before full court for review. *Page 456 
The land-owner claims that the statute is unconstitutional because it authorizes a taking of land for "corporate purposes," and does not limit the taking to public purposes.
It is beyond question that the legislature has no right to condemn private property for any other than public purposes. This limitation is so fundamental that we are bound to assume that the legislature could neither have been ignorant of it nor have disregarded it in the statute in question. A conflict between the statute and the constitution is not to be implied, and where the meaning of the constitution is clear the court will, if possible, construe a statute in accordance therewith to give the statute effect. Cooley's Const. Lim. 6 ed. 218. It is, therefore, no stretch of construction to say, in a case where the legislature has no power to authorize a condemnation for any thing but a public use, that the statute must mean a public use just as plainly as though it used those words. Otherwise we would have to assume that the legislature knew that it was enacting a nullity and intended to do so. We think it is plain that the statute authorizes only a taking of land for a public use. What constitutes a public use is a judicial question about which there has been much conflict in decisions, but which, nevertheless, must be settled by the courts. If a legislature should say that a certain taking was for a public use, that would not make it so; for such a rule would enable a legislature to conclude the question of constitutionality by its own declaration. The true rule is that the statute will be held to apply only to public purposes, unless it shows the contrary, and the court will then determine whether the particular taking is for a public purpose. That this is the evident intention of the act in question appears from section 4, which requires the court to determine whether the land described is necessary to said company for its corporate purposes. Clearly no court could hold that the words "corporate purposes" could include private purposes, even though, in some sense, these might be necessary to the corporation. The company is chartered as a servant of the public. It may, therefore, have need of land for the exercise of its franchise — an unquestionable public use. The case is, therefore, radically *Page 457 
different from Theresa Drainage Dist., 90 Wis. 301; Nickey v.Stearns, 126 Cal. 150; and Gifford v. Shroer, 145 Ind. 572, cited by the land-owner. In these cases the law not only failed to disclose a public purpose, but the courts found that the taking was in fact for individual and private benefit.
We are of opinion that the statute in its necessary and proper implication is not in violation of the constitution.